Title: General Orders, 18 May 1780
From: Washington, George
To: 



Head Quarters Morristown Thursday May 18th 1780
Parole Carolina  Countersigns Don Dee

[Officers] Of the Day Tomorrow[:] Colonel Johnstone[,] Lieut. Colonel Commandant Hubly[,] Brigade Major 2d Pennsa Brigade
At a Division General Court martial May 10. 1780; whereof Lieutenant Colonel Commandant Weissenfells was president Matthew Bell soldier in the 2nd and James Hanly soldier in the 4th New York regiments were tried for attempting to desert to the Enemy with their Arms and Accoutrements; also Lancaster Lighthall soldier in the 3d New York regiment was tried at the same Court for attempting to desert to the Enemy with the Arms and accoutrements of another soldier.
The Court are of opinion that the Charges against Bell and Hanly are fully supported and that they are guilty of a Breach of Article 1st Section 6th of the Articles of War.
They are further of opinion that the charge against Lighthall is supported except his taking the Arms and Accoutrements of another Soldier and that he is Guilty of a Breach of the Article and Section aforesaid and do sentence them all Three to be shot to death, upwards of two thirds of the Court agreeing thereto.
His Excellency the Commander in Chief approves the sentence.
 